Citation Nr: 0503677	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Los Angeles, California, which denied the above 
claim.

Review of the record indicates that the veteran has also 
claimed entitlement to service connection for a psychiatric 
disorder as secondary to his service-connected left shoulder 
and left knee disorders (see 38 C.F.R. § 3.310) and 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  These claims are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration. 

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).

The veteran contends that he currently has a psychiatric 
disorder that was first manifested during his period of 
active service.  His service medical records show that in 
November 1965, he complained of depression.  A Mental Hygiene 
Consultation Report dated in November 1965 shows that the 
examining psychiatrist diagnosed the veteran as having 
chronic moderate emotional instability reaction manifested by 
an inability to tolerate stress, periods of anxiety and 
tumultuousness, uncontrollable crying, mild depression with 
occasional momentary thoughts of suicide, mild difficulty 
adjusting to the military and chronic complaints of headache 
and stomach trouble.  He was said to have minimal stress 
associated with military duty and moderate predisposition.  A 
history of emotional instability was noted and he had 
moderate to severe impairment for military duty.  

A report of medical history dated in September 1967 and 
completed by the veteran at separation, shows that he 
reported having experienced depression.  He explained that he 
had mental trouble when he had started basic training and 
that he had too many worries at the time.  The examiner 
summarized that the veteran had experienced worry about his 
sister two years earlier and had been seen by a psychiatrist 
once, but that there were no complications.  Psychiatric 
evaluation was normal.

VA outpatient treatment records dated from January 1996 to 
August 2002 show that the veteran was treated intermittently 
for symptoms associated with dysthymic disorder with 
psychosis, rule out schizoaffective disorder.

In view of the foregoing, the Board finds that the veteran 
must be afforded a VA psychiatric examination to determine 
the etiology of any currently diagnosed psychiatric disorder.  
See 38 C.F.R. § 3.159(c)(4) (2004) [medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Additionally, VA treatment records indicate the veteran 
applied for Social Security Administration (SSA) disability 
benefits.  Evidence from SSA should be obtained.  In a May 
2003 statement, the veteran reported that he received 
treatment for depression from Dr. Romero and Dr. Epifania.  
These records should also be obtained.  Finally, the RO 
should take this opportunity to obtain any updated VA 
treatment records.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Make arrangements to obtain any updated 
treatment records from the Long Beach VA 
treatment facility, dated after August 2002.  

Make arrangements to obtain the veteran's 
records from SSA pertaining to any disability 
adjudication, to include any administrative 
decisions and any evidence relied upon in 
rendering the decision(s).  

Make arrangements to obtain the veteran's 
treatment records from Dr. Romero and Dr. 
Epifania.  See Medical History Form, dated 
May 12, 2003.

If any of the above records are not 
available, that fact should be specifically 
noted in the claims folder. 

2.  Thereafter, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner must note in the 
examination report that the claims file was 
in fact reviewed in conjunction with the 
examination.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.    

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disorder had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the complaints 
and findings noted during service. 

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a  result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



